Title: To Thomas Jefferson from John Benson, 26 March 1805
From: Benson, John
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     Fredericksburg 26 March 1805
                  
                  Your esteem’d favour of the 23rd current was duly received, and its contents punctually attended to. I hope the box will be safely delivered to you.
                  Permit me Sir to congratulate you, on your reelection, Accept my best wishes for your heath & happiness, with Sentiments of esteem, I am very respectfully your Obt Servt
                  
                     Benson 
                     
                  
               